Exhibit 10.4

DEL MONTE FOODS COMPANY

2002 STOCK INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

Del Monte Foods Company (the “Company”) hereby grants you, Employee Name (the
“Participant”), an incentive stock option under the Del Monte Foods Company 2002
Stock Incentive Plan (the “Plan”), to purchase shares of common stock of the
Company (“Shares”). The date of this Agreement is Date of Grant (the “Grant
Date”). The latest date this option will expire is the ten (10) year anniversary
of the Grant Date (the “Expiration Date”). However, as provided in Appendix A
(attached hereto), this option may expire earlier than the Expiration Date.
Subject to the provisions of Appendix A and of the Plan, the principal features
of this option are as follows:

 

Maximum Number of Shares

Purchasable with this Option:

   0,000    Purchase Price per Share:    $ 00.00

 

Scheduled Vesting Dates:

  

Number of Shares:

One Year From Date of Grant

   0,000

Two Years From Date of Grant

   0,000

Three Years From Date of Grant

   0,000

Four Years From Date of Grant

   0,000

 

Event Triggering Termination of Option:

  

Maximum Time to Exercise After Triggering Event:*

Termination of Employment for Cause    None

Termination of Employment without Cause;

Termination of Employment other than for Retirement or Disability

  

Three (3) months as to vested portion;

None as to unvested portion

Termination of Employment due to Retirement    Expiration Date as to vested
portion; None as to unvested portion Termination of Employment due to Disability
or death    Expiration Date Death within 3 months after Termination of
Employment without Cause    Expiration Date or 1 year from date of death,
whichever is sooner, as to vested portion; None as to unvested portion

 

* However, in no event may this option be exercised after the Expiration Date.

Your signature below indicates your agreement and understanding that this option
is subject to all of the terms and conditions contained in Appendix A and the
Plan. For example, important additional information on vesting and termination
of this option is contained in Paragraphs 4 and 5 of Appendix A. ACCORDINGLY,
PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THIS OPTION.

 

DEL MONTE FOODS COMPANY       PARTICIPANT By:             Title:   Vice
President, Human Resources       EMPLOYEE NAME



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF INCENTIVE STOCK OPTION

1. Grant of Option. The Company hereby grants to the Participant under the Plan,
as a separate incentive in connection with his or her employment and not in lieu
of any salary or other compensation for his or her services, an incentive stock
option to purchase, on the terms and conditions set forth in this Agreement and
the Plan, all or any part of an aggregate of 0,000 Shares. This option is
intended to qualify as an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).

2. Exercise Price. The purchase price per Share for this option (the “Exercise
Price”) shall be $00.00.

3. Number of Shares. The number of Shares specified in Paragraph 1 above, and/or
the Exercise Price specified in Paragraph 2 above, are subject to adjustment by
the Compensation Committee of the Board of Directors of the Company (the
“Committee”) (subject to any required stockholder approval) in the event of any
increase or decrease in the number of issued Shares resulting from a subdivision
or consolidation of Shares or the payment of a stock dividend on Shares, or any
other increase or decrease in the number of such Shares effected without receipt
or payment of consideration by the Company, or change in the capitalization of
the Company. Further, the Committee in its discretion will determine whether the
option granted pursuant to this Agreement will, in the context of a Change of
Control or any other transaction, be converted into a comparable option of a
successor entity or redeemed for payment in cash or kind or both.

4. Vesting Schedule. Subject to earlier termination as described in Paragraph 5
below and as provided in Section 6(c) of the Plan, the option granted under this
Agreement is scheduled to vest as to the number of Shares and on the dates shown
on the first page of this Agreement. Notwithstanding the foregoing, the option
will vest immediately as to one hundred percent (100%) of the Shares upon the
occurrence of a Change of Control. The Committee in its discretion will
determine whether the option will vest immediately in the event of other
transactions including, without limitation, a liquidation or dissolution of the
Company; provided that the option in no case will be exercisable after the
Expiration Date.

5. Termination of Option. In the event of termination of employment of the
Participant with the Company for Cause, this option will expire and be cancelled
upon such termination. In the event of termination of employment without Cause,
or in the event that the Participant resigns for a reason other than Disability
or Retirement, this option will remain exercisable to the extent vested as of
the date of termination until the expiration of three (3) months after such
termination, on which date it will expire; to the extent not vested as of the
date of termination, this option will expire at the close of business on the
date of termination. In the event of termination of employment as a result of
Retirement, this option will remain exercisable to the extent vested as of the
date of termination until the Expiration Date; to the extent not vested as of
the date of termination, this option will expire at the close of business on the
date of termination. In the event of termination of employment on account of
Disability or death of the Participant, this option will remain exercisable with
respect to all Shares, whether or not vested as to such Shares as of the date of
termination, until the Expiration Date. In the event that the Participant dies
within three (3) months following involuntary termination without Cause, this
option will remain exercisable to the extent vested as of the date of
termination until the Expiration Date or, if sooner, one year from the
Participant’s death; to the extent not vested as of the date of termination,
this option will expire at the close of business on the date of termination.

6. Persons Eligible to Exercise Option. This option shall be exercisable during
the Participant’s lifetime by the Participant or, to the extent lawful, by a
broker-dealer acting on behalf of the Participant under the terms set forth in
the Plan, or by a transferee to whom the option or the right to exercise the
option has been transferred pursuant to Paragraph 7 or Paragraph 14 below.



--------------------------------------------------------------------------------

7. Death of Participant. The Committee, in its discretion, may permit the
Participant to designate a beneficiary or beneficiaries to whom any vested but
unexercised portion of this option shall be transferred. In the absence of such
designation, such vested but unexercised portion will be transferred to the
Participant’s estate. No such transfer of the option, or the right to exercise
any option, will be effective to bind the Company unless the Committee shall
have been furnished with written notice thereof and with a copy of the will
and/or such evidence as the Committee deems necessary to establish the validity
of such transfer or right to exercise, and an agreement by the transferee,
administrator, or executor (as applicable) to comply with all the terms of this
Agreement that are or would have been applicable to the Participant and to be
bound by the acknowledgements made by the Participant in connection with this
grant.

8. Exercise of Option. This option may be exercised by the person then entitled
to do so as to any vested portion by giving written notice of exercise to the
Company, specifying the number of full Shares with respect to which the option
is being exercised and the effective date of the proposed exercise; accompanied
by full payment of the Exercise Price in a method provided in Section 6(c) of
the Plan (and, if required by the Company, an amount sufficient to satisfy any
withholding tax requirements under federal, state, or local law as determined by
the Company). Satisfactory assurances must be given in writing, if requested by
the Company, signed by the person exercising the option, that the Shares to be
purchased upon such exercise are being purchased for investment and not with a
view to the distribution thereof. No partial exercise of this option may be for
less than ten (10) Share lots or multiples thereof.

9. Participant Notice of Disposition; Post-Termination of Employment Taxation.
In the event that the Participant disposes of any of the Shares that may be
acquired within two (2) years from the Grant Date or within one (1) year from
the date such Shares are acquired hereunder, the Participant agrees to notify
the Company in writing within ten (10) days of the date of such disposition of
the number of Shares disposed of, the nature of the transaction, and the amount
received (if any) upon such disposition. The Participant understands that such a
disposition may result in imposition of withholding taxes, and agrees to remit
to the Company any amount requested to satisfy any withholding tax liability.
The Participant also understands that if this option is exercised more than
three (3) months after the Participant’s Termination of Employment for any
reason other than Disability or death, the option will not qualify for treatment
as an “incentive stock option” under Section 422 of the Internal Revenue Code of
1986 and the Participant therefore will be subject to the income tax rules that
apply to options that are not incentive stock options.

10. Deferral of Effectiveness of Exercise. The Company may, in its discretion,
defer the effectiveness of any exercise of this option in order to allow the
issuance of Shares to be made pursuant to registration or an exemption from
registration or other methods for compliance available under federal or state
securities laws. In the case of such deferral, the Participant shall have such
rights with respect to this option as are set forth in the Plan. Notwithstanding
the foregoing, the Company is under no obligation to effect the registration
pursuant to federal or state securities laws of any Shares to be issued pursuant
to this option.

11. No Rights of Stockholder. Neither the Participant (nor any beneficiary or
transferee) shall be or have any of the rights or privileges of a stockholder of
the Company in respect of any of the Shares issuable pursuant to the exercise of
this option, unless and until the date of the issuance of a stock certificate
with respect to such Shares. Except as expressly provided in Paragraph 3 above
or in Section 10 of the Plan, no adjustment to this option shall be made for
dividends or other rights for which the record date occurs prior to the date
such certificates representing such Shares are issued.

12. No Effect on Employment. The Participant’s employment with the Company is on
an at-will basis only. Accordingly, subject to any written, express employment
contract with the Participant,



--------------------------------------------------------------------------------

nothing in this Agreement or the Plan shall confer upon the Participant any
right to continue to be employed by the Company, or shall interfere with or
restrict in any way the rights of the Company, which are hereby expressly
reserved, to terminate the employment of the Participant at any time for any
reason whatsoever, with or without Cause. Such reservation of rights can be
modified only in an express written contract executed by a duly authorized
officer of the Company.

13. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Treasury
Department, at One Market @ the Landmark, San Francisco, CA 94105, or at such
other address as the Company may hereafter designate in writing.

14. Transferability. Except as provided in Paragraph 7, above, this option may
be transferred solely as provided in Section 6(c)(6) of the Plan.

15. Other Benefits. Except as provided below, nothing contained in this
Agreement shall affect the Participant’s right to participate in and receive
benefits under and in accordance with the then current provisions of any
pension, insurance or other Participant welfare plan or program of the Company.
Notwithstanding any contrary provision of this Agreement, in the event that the
Participant receives a hardship withdrawal from his or her pre-tax account under
any tax-qualified retirement plan that contains a cash or deferred arrangement
and is sponsored by the Company (the “401(k) Plan”), this option may not be
exercised during the twelve (12) month period following the receipt of such
withdrawal, unless the Committee determines that such exercise (or a particular
manner of exercise) would not adversely affect the continued tax qualification
of the 401(k) Plan.

16. Maximum Term of Option. Notwithstanding any other provision of this
Agreement, this option is not exercisable after the Expiration Date.

17. Binding Agreement. Subject to the limitation on the transferability of this
option contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

18. Conditions to Exercise. The Exercise Price for this option must be paid in
cash or its equivalent, or, in the Committee’s sole discretion, in Shares of
equivalent value that (a) were previously issued to the Participant and (b) have
been held by the Participant for at least six (6) months prior thereto, or by
such other means as the Committee, in its discretion, permits. Exercise of this
option will not be permitted until satisfactory arrangements have been made for
the payment of the appropriate amount of withholding taxes (as determined by the
Company).

19. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meaning set forth in the Plan.

20. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
principles of conflicts of law.

21. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Participant, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

22. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.



--------------------------------------------------------------------------------

23. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

24. Definitions. For purposes of this Agreement, words and phrases bearing
initial capital letters shall have the meanings assigned in the Plan.

25. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.